Exhibit 10.12
 

(kwartler associates, inc. logo) [img001.jpg]
2 North Street • Waldwick, New Jersey 07463-1804 ● (201) 652-4242
Fax ● (201) 652-3253

 
May 5, 2010
 
VIA FEDERAL EXPRESS
Medical Nutrition USA, Inc.
10 West Forest Avenue
Englewood, New Jersey 07631
Attention: Mr. Jeffrey Janco
 
Re:
Lease, as amended, between The Realty Associates Fund VI, L.P. (“Landlord”) and
Medical Nutrition USA, Inc. (“Tenant”) for the premises located at 10 West
Forest Avenue, Englewood, New Jersey (the “Lease”)

 
Dear Mr. Janco:
 
Enclosed please find for your files one (1) fully-executed Fourth Amendment to
Lease for the above location.
 
Thank you.
 

 
Very truly yours,
     
KWARTLER ASSOCIATES, INC.
 
Managing Agents
      -s- rita j. kron [img002.jpg]  
Rita J. Kron
 
Director of Lease Administration

 
Enclosure
 
cc:
Dan Frank
 
Marc Krieger
 
Ray Mellett
 
Miguel Merzeau

 
The above is submitted subject to change in price, corrections, errors or
omissions, prior sale or lease or withdrawal from the market without notice.
 
 
 

--------------------------------------------------------------------------------

 
 
FOURTH AMENDMENT TO LEASE AGREEMENT
 
THIS FOURTH AMENDMENT TO LEASE AGREEMENT (“Fourth Amendment”) is made this 23
day of April 2010, by and between THE REALTY ASSOCIATES FUND VI, L.P., a
Delaware limited liability partnership, successor in interest to Van Brunt
Associates (“Landlord”) and MEDICAL NUTRITION USA, INC., a Delaware corporation,
formerly known as Medical Nutrition, Inc. (“Tenant”).
 
W I T N E S S E T H :
 
WHEREAS, Van Brunt Associates, Landlord’s predecessor in interest, and Tenant
entered into that certain Lease Agreement dated October 4, 1984 (the “Original
Lease”), as amended by that certain First Amendment to Lease dated as of October
24, 1994 (the “First Amendment”), that certain lease extension letter dated
November 17, 1999 (the “Letter Agreement”), that certain Second Amendment to
Lease dated September 9, 2004 (the “Second Amendment”), and that certain Third
Amendment to Lease dated July 27, 2009 (the “Third Amendment”) (collectively,
the “Lease”), pursuant to which Tenant leased that certain premises in the
building located at 10 West Forest Avenue, Englewood, New Jersey 07631 (the
“Building”), said premises containing Seven Thousand Five Hundred (7,500)
rentable square feet (the “Original Premises”); and
 
WHEREAS, Landlord and Tenant desire to amend the Lease to increase the square
footage of the Original Premises and to amend certain other terms and conditions
of the Lease as herein provided.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
hereby agree to the following:
 
1.           Recitals. The recitals set forth above are incorporated herein by
this reference with the same force and effect as if fully set forth hereinafter.
 
2.           Capitalized Terms. Capitalized terms not otherwise defined herein
shall have the meaning ascribed to them in the Lease. From and after the date
hereof, the Lease and this Fourth Amendment shall be known collectively as the
“Lease”.
 
3.           [Intentionally omitted]
 
4.           Premises.
 
a.           Effective on the date on which Landlord has delivered the
Additional Premises (defined hereinafter) to Tenant for Tenant’s beneficial
occupancy thereof (the “Effective Date”), which date is estimated to be on or
about May 1, 2010, the rentable square footage of the Original Premises shall be
increased by Five Thousand (5,000) rentable square feet of space in the Building
which such space is known as 14 West Forest Avenue, Englewood, New Jersey as
shown on the floor plan attached hereto as Exhibit A-1 (the “Additional
Premises”) to a total of Twelve Thousand Five Hundred (12,500) rentable square
feet. Tenant shall, within five (5) days after Landlord’s request, complete and
execute the letter attached hereto as Exhibit B-1 and deliver it to Landlord.
 
18011-29104
TA Van Brunt Medical Nutrition Inc Fourth Amendent 5

 
 
1

--------------------------------------------------------------------------------

 
 
b.           From and after the Effective Date, except as otherwise provided
herein, all references in the Lease to the “leased premises” or “premises” shall
refer collectively to the Original Premises and the Additional Premises.
 
5.           Term. The Term of the Lease for the Additional Premises shall be
coterminous with the Term of the Lease for the Original Premises and,
accordingly, shall commence on the Effective Date and expire December 31, 2012
(inclusively, the “Additional Premises Term”), unless sooner terminated pursuant
to the terms of the Lease or hereof.
 
6.           Base Rent. In addition to Base Rent payable with respect to the
Original Premises, during the Additional Premises Term, Tenant shall pay Base
Rent with respect to the Additional Premises at the times and in the manner set
forth in Section 3 of the Original Lease in accordance with the following
schedule:
 
Additional Premises Base Rent


Period
 
Annual Base
Rent PRSF
 
Annual Base Rent
(annualized amount)
 
Monthly Base Rent
             
Effective Date-12/31/10
 
$11.25
 
$56,250.00
 
$4,687.50
01/01/11-12/31/11
 
$11.50
 
$57,500.04
 
$4,791.67
01/01/12-12/31/12
 
$11.75
 
$58,749.96
 
$4,895.83

 
7.           Security Deposit. Upon Tenant’s execution of this Fourth Amendment,
Tenant shall deposit with Landlord an additional Four Thousand Six Hundred
Eighty-Seven and 50/100 Dollars ($4,687.50) to be added to the existing security
deposit to increase the amount of the security deposit to Nineteen Thousand
Eight Hundred Sixty-Seven and 50/100 Dollars ($19,867.50), which such security
deposit shall be held in accordance with the provisions of Section 45 of the
Original Lease. As of the date Tenant deposits the additional Four Thousand Six
Hundred Eighty-Seven and 50/100 Dollars ($4,687.50) with Landlord, all
references to “security deposit” in Section 45 of the Original Lease as well as
elsewhere in the Lease shall be mean Nineteen Thousand Eight Hundred Sixty-Seven
and 50/100 Dollars ($19,867.50).
 
8.           Tenant’s Pro Rata Share; Additional Rent. As of the Effective Date,
all references to Tenant’s pro rata share in Sections 7, 9 and 10 of the
Original Lease and elsewhere in the Lease shall mean 11.37% (consisting of 6.82%
with respect to the Original Premises and 4.55% with respect to the Additional
Premises). In addition to Base Rent due with respect to the Additional Premises
and all sums due with respect to the Original Premises, from and after the
Effective Date Tenant shall be obligated to pay Landlord with respect to the
Additional Premises Tenant’s pro rata share of maintenance costs, real estate
and personal property taxes and insurance costs pursuant to Sections 7, 9 and 10
of the Original Lease as well as all other additional rent and sums coming due
under the Lease.
 
18011-29104
TA Van Brunt Medical Nutrition Inc Fourth Amendent 5

 
 
2

--------------------------------------------------------------------------------

 
 
9.           “As-Is” Condition; Tenant Improvement.
 
a.           Tenant hereby agrees to accept the Additional Premises in its
“as-is” condition existing on the Effective Date and, except as expressly
provided in Paragraph 9(b) below, Landlord shall have no obligation to construct
any tenant improvements to the Additional Premises during the Additional
Premises Term. For purposes hereof, “as-is” shall mean broom clean with all
mechanical, plumbing, electrical and lighting systems serving the Additional
Premises in good working order, subject to Paragraph 10 hereinbelow. Thereafter,
Tenant shall be obligated for the repair, replacement and maintenance of such
systems in accordance with the terms of the Lease.
 
b.           Notwithstanding anything to the contrary contained in subparagraph
(a) above, pursuant to Paragraph 5(b) of the Third Amendment, Landlord agreed to
perform certain work described therein (the “Third Amendment Improvements”). The
parties hereto agree that the Third Amendment Improvements have not been
performed by Landlord to date and agree that Paragraph 5(b) of the Third
Amendment shall be deleted in its entirety and restated hereinafter as follows:
 
              On or around the Effective Date, using Building standard
materials, methods and finishes and at Landlord’s cost, Landlord shall:
 
           (i)    repaint with one (1) coat of paint portions of the existing
office area of the Original Premises in the locations shown on Schedule 1
attached hereto, such portions consisting of the walls of the entry foyer,
circulation corridor and walls facing the open office area as well as the
painted door surfaces facing these same areas. Landlord shall provide Building
standard selections from which Tenant may select colors for the paint and
carpet; and
 
           (ii)    remove sheet rock covering one side of the overhead door
between the Original Premises and the Additional Premises. Landlord shall have
the right to require Tenant to replace the sheet rock and restore the closing
between the Original Premises and the Additional Premises at Tenant’s cost at
the expiration of the Term;
 
           (iii)    replace the linoleum floor covering in the kitchen of the
Original Premises with VCT and vinyl wall base. Landlord shall provide a
selection from which Tenant shall choose;
 
           (iv)    remove carpet in L shaped storage room in the Additional
Premises (it being understood that Landlord is merely removing the carpet and
not replacing it or performing any other modifications in such storage room).
 
Items (i), (ii) and (iii) above shall be known as the “Initial Landlord’s Work”.


18011-29104
TA Van Brunt Medical Nutrition Inc Fourth Amendent 5

 
 
3

--------------------------------------------------------------------------------

 
 
In addition to the Initial Landlord’s Work, Tenant shall have the right to
request Landlord to replace the carpeting in the Additional Premises in the
locations shown on Schedule 2 attached hereto (which excludes one (1) interior
room as shown on Schedule 2, which shall remain in its “as-is” condition)
(“Additional Landlord’s Work”). Landlord shall provide a selection of carpet
from which Tenant shall choose; provided, however, the carpet selection provided
by Landlord for the Additional Landlord’s Work shall be of a comparable quality
of the existing carpet in the Original Premises and shall be installed in the
same manner and with comparable wall base. The Additional Landlord’s Work shall
be performed in the Additional Premises subsequent to the Effective Date. Tenant
shall provide Landlord with reasonable prior written notice (i.e., at least
fifteen (15) days) requesting Landlord to perform the Additional Landlord’s
Work. If Tenant has not provided Landlord with written notice requesting
Landlord to perform the Additional Landlord’s Work on or before November 30,
2010, Landlord shall have no further obligation to perform the Additional
Landlord’s Work hereunder from and after such date. Furthermore, Landlord shall
have no obligation to perform the Additional Landlord’s Work if Tenant does not
schedule installation of the Additional Landlord’s Work on or before December
20, 2010.
 
For purposes of this Paragraph, the Initial Landlord’s Work and the Additional
Landlord’s Work shall be known collectively as “Landlord’s Work”. Tenant
acknowledges and agrees that Landlord’s Work shall be performed while Tenant is
in occupancy of the leased premises (i.e., the Original Premises and the
Additional Premises), and Landlord’s actions in connection with the Landlord’s
Work shall in no way constitute a constructive eviction of Tenant or entitle
Tenant to any abatement of rent or subject Landlord to any liability for any
injury or interference with Tenant’s business; provided, however, Landlord shall
use commercially reasonable efforts to minimize unreasonable interference with
Tenant’s business in connection with performing Landlord’s Work. Landlord and
Tenant shall agree upon a schedule for the performance of the Landlord’s Work
but Landlord shall not be required to incur any overtime charges in performing
Landlord’s Work. Prior to Landlord’s performance of Landlord’s Work, Tenant, at
Tenant’s sole cost, shall remove Tenant’s personal property, equipment and
furnishings from the areas which will be affected by Landlord’s Work.
 
       10.        HVAC Units. In addition to Landlord’s Work, on or about the
Effective Date, Landlord, at Landlord’s cost, shall replace one (1) of the two
(2) HVAC rooftop units serving the office area of the Additional Premises and
one (1) of the two (2) radiant heater in the warehouse for the Additional
Premises (collectively, the “New HVAC Equipment”) using Building standard
materials, methods and finishes. Subject to the installation of the New HVAC
Equipment, Landlord agrees that the HVAC equipment serving the Additional
Premises shall be in good working order as of the Effective Date. Tenant shall
be obligated to maintain the New HVAC Equipment as well as any other HVAC
equipment, including without limitation, any radiant heaters, in the Premises
(used herein to mean the Original Premises and the Additional Premises)
(collectively, the “Premises HVAC Equipment”) as provided in the Lease. In
addition to and not in lieu of any other repair and maintenance obligations
Tenant may have for the Premises HVAC Equipment, Tenant shall enter into a
periodic maintenance agreement (the “HVAC Maintenance Contract”) for the
Premises HVAC Equipment with an HVAC contractor reasonably approved by Landlord,
which contract shall provide for a minimum of two (2) inspections per year. The
HVAC Maintenance Contract must include all services suggested by the equipment
manufacturer in the operation/maintenance manual. Should Tenant fail to obtain
and/or maintain the HVAC Maintenance Contract, Landlord may, upon notice to
Tenant, enter into such service contract on behalf of Tenant or perform the work
and in either case, charge Tenant the cost thereof along with a reasonable
amount for Landlord’s overhead. A copy of said contract shall be forwarded to
the Landlord on an annual basis, and copies of inspection reports shall be
delivered to the Landlord within ten (10) days of receipt thereof by Tenant.
Landlord shall pass on to Tenant the benefit of any manufacturer’s and/or
contractor’s warranties for the New HVAC Equipment to the extent obtained by
Landlord.
 
18011-29104
TA Van Brunt Medical Nutrition Inc Fourth Amendent 5

 
 
4

--------------------------------------------------------------------------------

 
 
11.           Parking. In connection with Tenant’s lease of the Additional
Premises, in addition to parking provided to Tenant under the Lease for the
Original Premises, Tenant shall be entitled to use up to an additional eight (8)
parking spaces in the parking areas of the Project, of which four (4) of such
parking spaces shall be reserved parking spaces located in the parking area in
front of the Building and four (4) of such parking spaces shall be reserved
parking spaces located in the rear of the Additional Premises, subject to the
provisions of the Lease. Tenant’s reserved parking spaces shall be in a location
reasonably determined by Landlord.
 
12.           Brokers. Tenant shall indemnify and hold Landlord harmless from
and against any loss, claim, damage, expense (including costs of suit and
reasonable attorneys’ fees) or liability to any compensation, commission or
charges claimed by any realtor, broker, agent or finder, other than Kwartler
Associates, Inc., claiming to have dealt with Tenant in connection with this
Fourth Amendment, including without limitation, Cushman & Wakefield of New
Jersey, Inc., with whom Landlord has no agreement to pay a commission or any
other fees in connection with this Fourth Amendment.
 
13.           Reaffirmation of Terms. Except as modified herein, all of the
terms, covenants and provisions of the Lease are hereby confirmed and ratified
and shall remain unchanged and in full force and effect.
 
14.           Representations. Tenant hereby represents and warrants to Landlord
that Tenant (i) is not in default of any of its obligations under the Lease and
that such Lease is valid, binding and enforceable in accordance with its terms,
(ii) has full power and authority to execute and perform this Fourth Amendment,
and (iii) has taken all action necessary to authorize the execution and
performance of this Fourth Amendment.
 
15.           Counterpart Copies. This Fourth Amendment may be executed in two
or more counterpart copies, each of which shall be deemed to be an original and
all of which counterparts shall have the same force and effect as if the parties
hereto had executed a single copy of this Fourth Amendment.
 
[SIGNATURES APPEAR ON NEXT PAGE]
 
18011-29104
TA Van Brunt Medical Nutrition Inc Fourth Amendent 5

 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Fourth Amendment as
of the day and year first above written.
 
LANDLORD:
     
THE REALTY ASSOCIATES FUND VI, L.P.,
a Delaware limited partnership
 
By:
Realty Associates Fund VI LLC, a
Massachusetts limited liability company,
general partner
     
By:
Realty Associates Advisors LLC, a
Delaware limited liability company,
Manager
               
By:
Realty Associates Advisors Trusts, a
Massachusetts business trust,
Manager
                 
By:
-s- james p. knowles [img003.jpg]          
[Officer]               James P. Knowles
Regional Director

 
TENANT:
 
MEDICAL NUTRITION USA, INC.
a Delaware corporation
   
By:
-s- jeffry janco [img004.jpg]  
Name:
JEFFREY JANCO
Title:
SVP/Operations
      -s- frank j. kemmeding [img005.jpg]    
Frank J Kemmeding
 
Chief Financial Officer

 
18011-29104
TA Van Brunt Medical Nutrition Inc Fourth Amendent 5

 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A-1
 
ADDITIONAL PREMISES
 
(MAP) [img006.jpg]
 
18011-29104
TA Van Brunt Medical Nutrition Inc Fourth Amendent 5

 
 
A-1-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B-1
 
VERIFICATION LETTER
verification letter
 
MEDICAL NUTRITION USA, INC., a Delaware corporation, (“Tenant”) hereby certifies
that it has entered into a lease amendment with THE REALTY ASSOCIATES FUND VI,
L.P., a Delaware limited partnership (“Landlord”) and verifies the following
information as of the____ day of____________ , 20__:
 
Number of Rentable Square Feet in Premises:
             
Effective Date:
             
Lease Termination Date:
             
Tenant’s Proportionate Share:
             
Initial Base Rent:
             
Federal Tax I.D. No.:
     

 
Tenant acknowledges and agrees that all tenant improvements Landlord is
obligated to make to the Additional Premises, if any, have been completed and
that Tenant has accepted possession of the Additional Premises and that as of
the date hereof, there exist no offsets or defenses to the obligations of Tenant
under the Lease. Tenant acknowledges that it has inspected the Additional
Premises and found them suitable for Tenant’s intended commercial purposes.
 

 
TENANT:
       
MEDICAL NUTRITION USA, INC.,
 
a Delaware corporation
         
By:
             
Its:
   

 
[SIGNATURES CONTINUE ON NEXT PAGE]
 
18011-29104
TA Van Brunt Medical Nutrition Inc Fourth Amendent 5

 
 
B-1-1

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGED AND AGREED TO:
 
LANDLORD:
     
THE REALTY ASSOCIATES FUND VI, L.P.,
a Delaware limited partnership
 
By:
Realty Associates Fund VI LLC, a
Massachusetts limited liability company,
general partner
     
By:
Realty Associates Advisors LLC, a
Delaware limited liability company,
Manager
               
By:
Realty Associates Advisors Trusts, a
Massachusetts business trust,
Manager
                 
By:
           
[Officer]

 
18011-29104
TA Van Brunt Medical Nutrition Inc Fourth Amendent 5

 
 
B-1-2

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
LOCATION OF INITIAL LANDLORD’S WORK
 
(MAP) [img007.jpg]
 
LANDLORD’S WORK
 
Key:
 
(image) [img009.jpg]
REPLACE LINOLEUM WITH VCT TILE (LANDLORD TO PROVIDE SELCTION)
   
(image) [img010.jpg]
RE-PRINT ENTRY FOYER, CIRCULATION CORRIDOR AND OPEN AREA WALLS AND PAINTED DOORS
(EXCLUDE STAINED DOORS)
 
USE SAME COLORS AS EXISTING COLORS

 
18011-29104
TA Van Brunt Medical Nutrition Inc Fourth Amendent 5

 
 
Sch 1-1

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
 
LOCATION OF ADDITIONAL LANDLORD’S WORK
 
(MAP) [img008.jpg]
 
14 West Forest Avenue
Tenant’s Additional Premises
Only carpeted office areas, excluding Storage Room shown,
shall be subject to re-carpeting according to the terms set forth in the
Fourth Amendment To Lease attached hereto.
 
18011-29104
TA Van Brunt Medical Nutrition Inc Fourth Amendent 5

 
 
Sch 2-1

--------------------------------------------------------------------------------

 